Citation Nr: 1504572	
Decision Date: 01/30/15    Archive Date: 02/09/15

DOCKET NO.  08-31 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for chronic fatigue, claimed as due to an undiagnosed illness.

2.  Entitlement to service connection for a sleep disorder, claimed as due to an undiagnosed illness.

3.  Entitlement to service connection for memory loss, claimed as due to an undiagnosed illness.

4.  Entitlement to service connection for headaches, claimed as due to an undiagnosed illness.

5.  Entitlement to service connection for nerve problems with shaking and uncontrollable hands, claimed as due to an undiagnosed illness.

6.  Entitlement to service connection for pain and swelling in joints, arms and legs, claimed as due to an undiagnosed illness.

7.  Entitlement to service connection for a low back disability.

8.  Entitlement to service connection for skin rashes, claimed as due to an undiagnosed illness.

9.  Entitlement to service connection for chronic dental problems.


REPRESENTATION

Appellant (Veteran) represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel


INTRODUCTION

The Veteran served on active duty from January 1979 to November 1983 and from November 1986 to June 1995.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In December 2011, the Veteran testified at a Travel Board hearing held at the RO.  A transcript of the hearing has been associated with the record.  In April 2012, the Board remanded this matter for additional development and medical inquiry. 
 
The record in this matter consists of paper and electronic claims files and has been reviewed.  No new and relevant documentary evidence has been added to the record since the January 2013 supplemental statement of the case (SSOC).  

The issues of service connection for back, dental, and skin disorders are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran served in the Persian Gulf during Operation Desert Storm.

2.  A chronic fatigue disorder was not shown in service or for many years thereafter, is unrelated to service or to a disease or injury of service origin, may not be presumed related to service, and is not related to an undiagnosed illness.  

3.  A chronic sleep disorder was not shown in service or for many years thereafter, is unrelated to service or to a disease or injury of service origin, may not be presumed related to service, and is not related to an undiagnosed illness.  

4.  A chronic memory loss disorder was not shown in service or for many years thereafter, is unrelated to service or to a disease or injury of service origin, may not be presumed related to service, and is not related to an undiagnosed illness.  

5.  A chronic headache disorder was not shown in service or for many years thereafter, is unrelated to service or to a disease or injury of service origin, may not be presumed related to service, and is not related to an undiagnosed illness.  

6.  A chronic nerve or nervous disorder causing shaking and uncontrollable hands was not shown in service or for many years thereafter, is unrelated to service or to a disease or injury of service origin, may not be presumed related to service, and is not related to an undiagnosed illness.  

7.  A chronic disorder causing pain and swelling in the joints of the arms and legs was not shown in service or for many years thereafter, is unrelated to service or to a disease or injury of service origin, may not be presumed related to service, and is not related to an undiagnosed illness.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a chronic fatigue disorder have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.317 (2014).  

2.  The criteria for service connection for a chronic sleep disorder have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.317 (2014).  

3.  The criteria for service connection for a chronic memory loss disorder have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.317 (2014).  

4.  The criteria for service connection for a chronic headache disorder have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.317 (2014).  

5.  The criteria for service connection for a chronic nerve or nervous disorder have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.317 (2014).  

6.  The criteria for service connection for a chronic disorder causing pain and swelling in the joints of the arms and legs have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.317 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The duties to notify and assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A.  38 C.F.R. § 3.159(b).

The duty to notify was satisfied by way of several letters sent to the Veteran between February 2006 and April 2012.  The letters informed the Veteran of his duty and VA's duty for obtaining evidence.  In addition, the letters met the notification requirements regarding the elements of service connection, of disability ratings, and of effective dates.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Further, following full notification, the claims on appeal were readjudicated in the January 2013 SSOC.  Overton v. Nicholson, 20 Vet. App. 427, 437 (2006).

VA also has a duty to assist the Veteran in the development of the claims.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent post-service treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed, and that all available evidence necessary for equitable resolution of the issues has been obtained.  VA obtained the Veteran's STRs, and private and VA treatment records relevant to the claims.  Pursuant to the April 2012 remand, VA provided the Veteran with adequate VA compensation examinations into his claims.  Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

Finally, VA afforded the Veteran the opportunity to give testimony before the Board, which he did in November 2011.  During the hearing, the undersigned Veterans Law Judge noted the appellate issues decided herein at the beginning of the hearing and remanded the claims for development and examinations.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.  38 C.F.R. § 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

In sum, all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claims.  No further assistance to develop evidence is required.

II.  The claims to service connection for 
fatigue, sleep troubles, 
memory loss, headaches, nerve problems, 
and pain and swelling in the 
joints of the arms and legs

The Veteran claims that he incurred during service several chronic disorders such as fatigue, sleep troubles, memory loss, headaches, nerve problems, and pain and swelling in the joints of his arms and legs.  He contends that environmental hazard exposure during service, to include exposure to general conditions in Southwest Asia during Operation Desert Storm, led to his problems.  

	Legal Authority 

Service connection for VA compensation purposes will be granted for a disability resulting from disease or personal injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval or air service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2014).  

In general, service connection may be established where there is (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999). 

Service connection may be awarded where the evidence shows that a Veteran had a chronic condition in service or during an applicable presumptive period and still has the condition.  38 C.F.R. §§ 3.303(b), 3.307, 3.309.  Certain disorders, such as neurological and arthritic disorders, are presumed to have been incurred in service if manifested to a compensable degree within one year after service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

If there is no evidence of a chronic condition during service or during an applicable presumptive period, then a showing of continuity of symptomatology after service is required to support the claim.  38 C.F.R. § 3.303(b).  The continuity of symptomatology language in § 3.303(b) is limited to the chronic diseases listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Service connection may also be established under 38 C.F.R. § 3.317 for a Persian Gulf veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval, or air service in the Southwest Asia Theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016.  38 U.S.C.A. § 1117(a)(1) (West 2014); 38 C.F.R. § 3.317(a)(1) (2014). 

A "qualifying chronic disability" includes: (A) an undiagnosed illness; (B) a medically unexplained chronic multisymptom illness that is defined by a cluster of signs or symptoms, such as chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome.  38 C.F.R. § 3.317(a)(2)(i) (2014).  

Among the requirements for service connection for a disability due to an undiagnosed illness is that such disability, by history, physical examination, and laboratory tests, cannot be attributed to any known clinical diagnosis.  38 C.F.R. 
§ 3.317(a)(1)(ii) (2014).  There must be no affirmative evidence that relates the undiagnosed illness to a cause other than being in the Southwest Asia Theater of operations during the Persian Gulf War.  See 38 C.F.R. § 3.317(c) (2014).  If signs or symptoms have been attributed to a known clinical diagnosis in the particular veteran's case being considered, service connection may not be provided under the specific provisions pertaining to Persian Gulf veterans.  See VAOPGCPREC 8-98 at paragraphs 4-5 (Aug. 3, 1998). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

	Analysis

The preponderance of the evidence of record indicates that the Veteran does not have a diagnosed or undiagnosed fatigue disorder, sleep disorder, or memory loss disorder.  The record contains three examination reports addressing these issues - a June 2006 VA compensation examination report, a June 2011 VA compensation psychiatric examination report, and a July 2012 general medical compensation examination report, with August and December 2012 addendum reports.  

Each VA examiner detailed the Veteran's medical history, and indicated a review of the claims file, an interview of the Veteran, and an examination of the Veteran.  The June 2006 examiner noted the Veteran's complaints of tiredness, but also noted that the Veteran did not provide specific information regarding his fatigue, and actually provided information indicating that he did not have a fatigue disorder (e.g., working on his home).  The examiner determined that there was no diagnosis of chronic fatigue, there was no clinically significant memory loss, and that the Veteran had insomnia that required no specific treatment.  Pursuant to the Board's April 2012 remand, the Veteran underwent VA compensation examination in July 2012.  In the report of record, and in the August and December 2012 addendum reports, the examiner noted the Veteran's complaints of these problems, but specifically stated that the Veteran did not have fatigue, sleep, or memory disorders (diagnosed or undiagnosed).  The examiner stated that the Veteran did not have sleep apnea, and noted the Veteran's report of achieving six hours sleep per night.  But the Veteran did indicate that he nevertheless awakened frequently due to his joint pain.  The examiner also indicated that the Veteran reported intermittent nightmares due to anxiety.  The examiner further referred to findings noted in the June 2011 VA psychiatric examination report, which found the Veteran with intact immediate-, short-, and long-term memory.  The Veteran did not indicate during the psychiatric examination, and the examiner did not find in the report, that fatigue or sleep had been a problem.  The examiner found the Veteran in no acute distress, found that the Veteran was fully oriented and alert, and found the Veteran with no psychiatric disorder other than diagnosed anxiety.  The examiner particularly noted that the Veteran merely indicated during the evaluation that he had a problem with anger when not using medication prescribed to him for nonservice-connected psychiatric symptoms.  Bloom v. West, 12 Vet. App. 185, 187 (1999).  

The Board notes that the Veteran has asserted that he has these problems.  Further, VA and private treatment records and reports reflect his complaints of fatigue, sleep, and memory problems.  However, his lay assertions are of limited probative value with regard to the issues of diagnosis and etiology.  A layperson is competent to attest to what he or she observes or senses.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  As such, the Veteran is competent to attest to feeling tired and forgetful, and not sleeping soundly.  However, whether his symptoms amount to actual disorders - diagnosed or undiagnosed - is an issue beyond his competency.  He is not competent to determine that his symptoms amount to a diagnosable disorder, or relate to service in Southwest Asia.  These issues cannot be determined through observation or by sensation such as feeling.  The Veteran is not competent to render a medical opinion diagnosing himself with a problem and then linking it to service that ended in the early 1990s.  He does not have the training and expertise to do so.  Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  On the essentially medical question of diagnosis, the medical evidence is of greater evidentiary value.  

Hence, the preponderance of the evidence indicates that the Veteran does not have fatigue, sleep, or memory problems - diagnosed or undiagnosed.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  These claims must therefore be denied.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability).

With regard to headaches, nervousness, and joint pain, the Veteran's claims will be addressed below under the theories of service connection at issue.  

Presumptive Service Connection under 38 C.F.R. § 3.317:

In an August 2012 addendum report, the July 2012 VA examiner specifically stated that the Veteran did not have undiagnosed disorders.  Rather, as will be detailed in the decision below, the evidence of record establishes that the Veteran has diagnosed disorders which cause his headaches, nervousness, and joint pain.  As such, service connection would be unwarranted under 38 C.F.R. § 3.317.  Under this provision there are no diagnosed illnesses that have been determined by VA regulations to warrant a presumption of service connection.  38 C.F.R. § 3.317(a)(2)(C).  As such, the inquiry with regard to headaches, nervousness, and joint pain will center on whether a direct service connection finding would be warranted under 38 C.F.R. § 3.303, or whether a presumptive service connection finding would be warranted under 38 C.F.R. §§ 3.307, 3.309.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 40, 44 (1996).  

Direct Service Connection under 38 C.F.R. § 3.303:

The evidence of record establishes that the Veteran has disorders that are productive of headaches, nervousness, and upper and lower extremity joint pain.  The VA reports dated in June 2006, June 2011, and July 2012, along with VA addendum reports dated in August and December 2012, document these disorders.  Private and VA treatment records do as well.  In particular, the June 2006 examiner stated that the Veteran's headaches were due to tension, which worsened when he is angry, but which are alleviated by aspirin, Tylenol, or prescribed depression medication.  The July 2012 examination report and its addenda note a diagnosis of tension headaches.  The June 2011 psychiatric examination noted the diagnosis of anxiety, which the July 2012 examiner found responsible for the Veteran's nervous symptoms such as hand tremors (the July 2012 examiner found the Veteran with no neurological disorders besides headaches).  And, with regard to joint pain, the July 2012 examination report and its August and December 2012 addenda note arthritis in the Veteran's right hand, and muscle strains in the Veteran's shoulders, elbows, hips, ankles, and knees.  Collectively, these medical findings satisfy the first Hickson element for the claims to service connection for headache, nerve, and joint disorders.            

With regard to the second Hickson element, however, the evidence of record indicates onset of headaches, nervousness, and joint pain several years following active service.  The Veteran's STRs do not note any complaints, diagnoses, or treatment for these disorders.  The August 1983 separation reports of medical examination and history, completed near the end of his first period of active service, were negative for these disorders.  The September 1986 enlistment reports of medical examination and history, completed prior to the beginning of his second period of active service, were negative for these disorders.  The March 1995 separation report of medical examination completed prior to separation from the second period of active service was also negative for these disorders.  Following service, moreover, an August 1997 Gulf War Syndrome examination report was negative for any disorders that may have related to service in Southwest Asia during Desert Storm.  Significantly, the report notes that, within the previous year, the Veteran had received medical treatment for a post-service fall from a tree which caused "severe head trauma."  Also of significance is that the earliest medical evidence of record addressing the Veteran's complaints of headaches, nervousness, or joint pain is dated in the early 2000s, several years following discharge from active service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability may be considered in evaluating a claim of service connection).  

The third Hickson element is unestablished as well.  In the only medical commentary addressing the issue of medical nexus, the July 2012 VA examiner stated in the July 2012 report and December 2012 addendum opinion that the Veteran's headaches, nervousness, and joint pain did not relate to service.  The examiner noted the lack of any evidence indicating these problems during service.  The examiner further stated that the problems more likely related to age, and to post-service manual labor.  And, as indicated earlier, the examiner indicated that symptoms associated with nervousness, such as tremors in the hands and arms, related to the nonservice-connected anxiety disorder rather than to service.  In the reports, the examiner detailed the Veteran's medical history, indicated a review of the claims file, indicated an interview of the Veteran, and indicated an examination of the Veteran.  In sum, the medical opinions in the July 2012 VA report and its August and December 2012 addenda are of probative value because they are based on the evidence of record (which indicates none of the disorders for several years following service), and are supported by an explanation.  See Bloom and Maxson, both supra.    

As such, a preponderance of the evidence is against the claims to service connection on a direct basis under 38 C.F.R. § 3.303.   

Presumptive Service Connection under 38 C.F.R. §§ 3.307, 3.309: 

As indicated earlier, arthritic and neurological disorders may be  presumed incurred in service if they manifest to a compensable degree within one year after service.  38 C.F.R. §§ 3.307, 3.309.  There is no medical evidence of record indicating that, between discharge in June 1995 and one year later, the Veteran was diagnosed with either arthritis or a neurological disorder.  Rather, the evidence shows medical treatment for these disorders at the earliest in the early 2000s.  Thus, a presumptive service connection finding is unwarranted under 38 C.F.R. §§ 3.307, 3.309.   

In assessing the Veteran's claims to service connection under the various theories of entitlement, the Board has reviewed his lay statements.  In particular, the Board has considered his various assertions of record that he experienced headaches, nervousness, and joint pain since discharge from service in June 1995.  As indicated earlier, a layperson is competent to attest to what he or she observes or senses.  See Jandreau, supra.  Further, with regard to presumptive service connection claims under 38 C.F.R. § 3.309, a showing of continuity of symptomatology after service can in some cases support the claim.  38 C.F.R. § 3.303(b); Walker, supra.  However, the Veteran's statements that he experienced the adverse symptoms at issue here do not amount to evidence that he actually had the underlying diagnosed disorders either during or in the year after service.  Neurological and arthritic disorders are internal disorders, the onset and development of which are beyond the Veteran's capacity as a lay witness.  The diagnosis, etiology, and development of internal neurological and musculoskeletal disorders cannot be determined through observation or by sensation such as feeling.  The Veteran is not competent to render a medical opinion diagnosing himself with these disorders prior to June 1996 or, through reciting the symptomatology he claims to have experienced then, substantiate the existence of the disorders then.  He does not have the training and expertise to do so.  See Woehlaert, supra.  On these essentially medical questions, the medical evidence is of greater evidentiary value.  And the preponderance of the medical evidence indicates that the Veteran's neurological and joint disorders began after June 1996, and do not relate to service.  38 U.S.C.A. § 5107(b).

As the preponderance of the evidence is against the Veteran's claims to service connection for headaches, nervousness, and joint pain, the benefit-of-the-doubt rule does not apply, and the claims must be denied.  38 U.S.C.A. § 5107(b); Gilbert, supra.  


ORDER

Entitlement to service connection for chronic fatigue is denied.  

Entitlement to service connection for a sleep disorder is denied.  

Entitlement to service connection for memory loss is denied.  

Entitlement to service connection for headaches is denied.  

Entitlement to service connection for nerve or nervous problems with shaking and uncontrollable hands is denied.  

Entitlement to service connection for pain and swelling in the joints of the arms and legs is denied.  


REMAND

A remand is necessary for the service connection claims for back, skin, and dental disorders.  

With regard to the back disorder, a Veteran is presumed sound except for disabilities noted on examination for entry into service, or demonstrated by clear and unmistakable evidence. 38 U.S.C.A. § 1132 ; 38 C.F.R. § 3.304 .  

Where a pre-existing disability is shown to have increased in severity during service, it is presumed that such aggravation is caused by service, unless clear and unmistakable evidence establishes that the increase represents the natural progression of the condition.  38 U.S.C.A. § 1153 ; 38 C.F.R. § 3.306.

A pre-service back disorder (scoliosis) was noted in February 1978, prior to the Veteran's first period of active service.  He therefore cannot be presumed to have entered active service with a sound back.  38 C.F.R. § 3.304(b)(1).  As such, the presumption of sound condition does not apply to his claim.  38 U.S.C.A. § 1111 (West 2014).  Nevertheless, the evidence of record indicates that the Veteran's back disability increased in severity during service.  38 C.F.R. § 3.306.  The separation report of medical history following the first period of service (dated in August 1983) notes "recurrent back pain" while service treatment records dated in June and September 1983 note complaints of lower back pain.  Further, the Veteran indicated in a May 2012 VA examination that he injured his back during service in 1988 while exercising on a universal weight machine at the base gym (he indicated that he did not seek in-service treatment after the injury).  Given the increase in severity in service, it is presumed that such aggravation was caused by service, unless clear and unmistakable evidence establishes that the increase represents the natural progression of the condition.  Consequently, additional medical inquiry is warranted.  

With regard to the skin disorder, the Veteran should be provided with a new VA compensation examination into his claim.  In the April 2012 remand, the Board requested a medical nexus opinion.  But the July 2012 VA report does not contain such an opinion.  Stegall v. West, 11 Vet. App. 268 (1998).  

As the Board noted in April 2012, the Veteran's STRs demonstrate that the Veteran was treated on multiple occasions during service for skin problems.  Further, the Board noted that the Veteran had been diagnosed with skin problems during the appeal period (i.e., since his claim to service connection in October 2005).  A March 2006 private treatment record notes a rash, an August 2007 VA treatment record notes acne, and a September 2007 VA treatment record notes folliculitis.  However, the July 2012 VA examination report is not responsive to the remand because it does not contain a nexus opinion regarding the skin.  Another remand is warranted for an opinion which addresses the skin problems diagnosed during the appeal period.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (noting that the requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim).

With regard to the dental disorder, the Veteran should be provided with a new VA compensation examination into his claim.  In its April 2012 remand, the Board requested an opinion addressing whether it is at least as likely as not that the Veteran's diagnosed dental disabilities are a result of an incident in service, to include as secondary to prescribed Tetracycline during his service.  In response, the Veteran underwent VA dental examination in May 2012.  In the May 2012 report, the examiner indicated that Tetracycline did not relate to the current problems.  However, the examiner did not address the remainder of the inquiry - i.e., whether the current dental problems relate to service generally.  See Stegall, supra.  This is a significant omission because the Veteran indicated during his Board hearing that environmental conditions in the Persian Gulf caused him dental problems.  

Lastly, any outstanding VA treatment records should be included in the claims file.  The most recent records are dated in April 2012.  


Accordingly, the case is REMANDED for the following action:

1.  Obtain relevant VA treatment records dating from April 2012.  If no additional VA treatment records exist, the claims file should be documented accordingly.  38 C.F.R. § 3.159.     

2.  After the above development is completed, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any back disorder, and any skin disorder diagnosed since October 2005.  Any indicated tests should be accomplished.  The examiner should review the claims folder prior to examination, to include any newly associated records obtained as a result of this remand, and to include a copy of the remand.  The examiner should then address the following inquiries:

Back:

(a)  Is it clear and unmistakable (obvious, manifest, and undebatable) that the pre-service back disorder (scoliosis) WAS NOT aggravated (i.e., permanently worsened) during service or is it clear and unmistakable (obvious, manifest, and undebatable) that any increase in disability was due to the natural progress? 

(b) if a response to (a) is negative, is it at least as likely as not (a probability of 50 percent or greater) that any other current lower back disorder began in or is related to an injury or disease in service?


Skin:

(a)  What skin disorder has the Veteran been diagnosed with since October 2005?

(b)  Is it at least as likely as not (i.e., probability of 50 percent or greater) that a skin disorder diagnosed during the appeal period began in or is related to active service?  In answering this question, please address the Veteran's several lay assertions of record in which he contends that exposure to environmental hazards during service led to chronic skin problems.  

(c)  If certain skin problems/symptoms cannot be attributed to a diagnosable disorder, is it at least as likely as not (i.e., probability of 50 percent or greater) that the particular claimed symptoms/disorder represent(s) an objective indication of chronic disability resulting from an undiagnosed illness related to the Veteran's Persian Gulf War service or a medically unexplained chronic multisymptom illness which is defined by a cluster of signs or symptoms under 38 C.F.R. § 3.317?  If so, the examiner should also describe the extent to which the illness has manifested.  

3.  With regard to the claim for dental benefits: the Board is attempting to determine whether the Veteran is entitled to compensation for any dental disorder he may have and/or entitled to outpatient treatment benefits for any dental disorder he may have.  

Schedule the Veteran for an appropriate VA dental examination to determine the nature and etiology of any current dental disorders.  Any indicated tests should be accomplished.  The examiner should review the claims folder prior to examination, to include any newly associated records obtained as a result of this remand, and to include a copy of the remand.  

The examiner should then address the following inquiries (the issue of compensation is addressed under (b), and the issue of outpatient treatment benefits is addressed under (c)).  

(a)  What are the Veteran's' current dental disorders?  Does he have impairment of the mandible, loss of a portion of the ramus, loss of a portion of the maxilla, or loss of teeth due to loss of substance of the body of the maxilla or mandible?  Does he have defective or missing teeth, tooth disease, dental abscess, or disease of the periodontal tissue?
  
(b)  If the Veteran has the following disorders - impairment of the mandible, loss of a portion of the ramus, loss of a portion of the maxilla, or loss of teeth due to loss of substance of the body of the maxilla or mandible - is it at least as likely as not (i.e., probability of 50 percent or greater) that any of these problems began in or is related to active service?  38 C.F.R. §§ 4.150, 17.161.    
  
(c)  If the Veteran has the following disorders - defective or missing teeth, tooth disease, dental abscess, or disease of the periodontal tissue - is it at least as likely as not (i.e., probability of 50 percent or greater) that any of these problems began in or is related to active service?   38 C.F.R. § 3.381.  In answering (c), please review the Veteran's STRs and summarize his dental condition at entry into service in 1979, during service, and at discharge from service in 1995.  Analysis of his dental condition between 1979 and 1995 is critical in determining whether he is entitled to outpatient dental treatment benefits.  

4.  Each examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  Each examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

5.  Review the medical reports obtained above to ensure that the remand directives have been accomplished.  If the questions posed are not answered or sufficiently answered, return the case to the examiner for completion of the inquiry. 

6.  Then readjudicate the claims on appeal in light of all evidence of record, to include any evidence added pursuant to this Remand.  If an appealed issue remains denied, the Veteran and his representative should be provided with a SSOC as to any issue remaining on appeal, and afforded a reasonable period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


